DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11, 14, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boock (US 2007/0197890).
Regarding claim 8, Boock discloses a method of making a glucose limiting layer for a working electrode of a continuous biological monitor (paragraph [0217]), the method comprising: mixing a hydrophilic material, a hydrophobic material and a solvent to form a bonding gel (paragraph [0250]-[0254], [0317]-[0319], [0328]); applying the bonding gel to the working electrode (paragraph [0254], [0328]); and curing the bonding gel on the working electrode to form physical cross linking between the hydrophobic material and the hydrophilic material (paragraph [0256], [0328]).  
Regarding claim 9, Boock further discloses that the cross linking is in the form of hydrogen bonds (paragraph [0329]).  
Regarding claim 10, Boock’s device is designed for use in the body (paragraph [0002], [0004]) with the glucose limiting layer (element 48) as the outermost surface (figure 4B), such that the components of this layer including the hydrophobic material must be biocompatible.  
Regarding claim 11, Bock further discloses that the hydrophobic material comprises polyurethane or silicone (paragraphs [0248], [0250]).  
Regarding claim 14, Boock further discloses that the hydrophilic material  comprises polyvinylpyrrolidone (PVP), polyvinyl alcohol or polyacrylic acid (paragraph [0325]).  
Regarding claim 17, Boock further discloses that the solvent comprises tetrahydrofuran (THF) or dimethylformamide (DMF) (paragraph [0254]).  
Regarding claim 18, Boock further discloses that the solvent comprises ethanol (paragraph [0328]).  
Regarding claim 19, Boock further discloses that the applying comprises dipping, spraying, depositing, or printing (paragraphs [0253], [0254])  
Regarding claim 20, Boock further discloses that the curing comprises moving air, applying heat or applying a vacuum (paragraph [0257], [0328]).  
Regarding claim 21, Boock further discloses that the working electrode is a wire (paragraph [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boock as evidenced by Pei (US 2010/0270175).
Boock discussed molecular weights of various domains within the hydrophilic polymer (paragraph [0320]), but does not specify the total molecular weight of the hydrophilic material being greater than 1 million or between 1 and 3 million Daltons. However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) It is known in the art to use polymers with molecular weights of over 1 million Daltons as membranes in analyte sensors, as shown by at least Pei; it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Boock and used a hydrophilic material having a molecular weight of over 1 million or between 1 and 3 million, because finding an optimum range of the molecular weight would involve only routine experimentation, and Pei shows that it would be obvious to try ranges in this area.

Claim s 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock in view of Wilkins (US 4440175).
Boock further discloses that the solvent comprises a heavy organic compound (paragraph [0254], the solvent comprises tetrahydrofuran, which Applicant’s disclosure at [0136] describes as a “heavy organic compound”), and that the solvent also comprises an alcohol (paragraph [0328]), but does not explicitly recite them being mixed together. Wilkins teaches use of a solvent for making a membrane for a glucose measurement electrode which includes THF mixed with an alcohol (column 3 line 63 to column 4 line 6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Boock and used both the THF and alcohol in the solvent, as taught by Wilkins, in order to ensure polymerization. The Examiner also notes that, per Applicant’s disclosure, this mixture would thus meet the requirements of being polar, binary, and volatile (Applicant’s disclosure at [0136] describes such a mixture as meeting the requirements of “polar, binary, and sufficiently volatile”).  

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive.
Regarding the art rejections, Applicant argues that Boock discloses only chemical crosslinking to form the bonds between the hydrophobic and hydrophilic materials by quoting passages not cited in the rejection; this is unpersuasive, as Boock teaches that the bonds formed using the same materials and curing techniques as those of the instant invention can be either chemical or physical/mechanical crosslinked bonds (throughout the disclosure including, for example, paragraph [0249]). The Examiner also notes that teaching benefits of one type of crosslinking is not a teaching away from other types of crosslinking, as “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” (see MPEP § 2143.03(VI)).
The claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791